DETAILED ACTION

Claims 1-16 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 2 and 10:
The use of the phrase “suitable for” renders these claims indefinite because the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. (See MPEP § 2111.04). Using this phrase does not positively recite that the claimed circuit(s) actually perform the function claimed. It merely recites that it’s “suitable for” performing it. This rejection can be overcome by amending the above claims to recite “configured to” instead.
Claim 1 recites “a first error detection code” in lines 2-3 then recites “one or more first error detection codes” in lined 8-9. It is not clear whether meant to be the same or different “first error detection codes” and, therefore renders this claim indefinite. Clarification and correction is required.
Claim 1 recites “host data and a host address” in line 3 and then recites “one or more host data” in lines 6-7 and “one or more host addresses” in line 7. Like the “first error detection codes” above, it is not clear whether this are meant to be the same or different occurrences of “host data” and “host address”. Clarification and correction is required.
The above noted ambiguities does not connect the first error detection circuit to the second and third error detection circuits as well as the memory because it is the one or more first error detection codes that’s used in these circuits, not the “a first error 
Claim 1 recites “a third error detection code suitable for generating a third error detection code”. This renders this claim indefinite because it is not clear how a code can generate a code. It is believed that the first occurrence of “a third error detection code” should read “a third error detection circuit”. Correction is required.
Claims 3 and 4:
These claims recite the limitation "the third error detection circuit" in lines 6 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. Correcting claim 1 will overcome this rejection.
Claims 3-9 and 11-13:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (US-20120324312).
Claim 10:
Moyer teaches a memory system (Fig. 1, data processing device 100) comprising: 
an error detection circuit (Fig. 1, ECC correction logic 111 and checkbit generation logic 113) suitable for generating an error detection code using an address and data during a write operation (The ECC checkbit generation logic 113 generates ECC checkbits for write accesses. In particular, during a write access, the ECC checkbit generation logic is provided to the memory address where the write data is to be written (the write address) via the bus 122 and is provided the write data via the bus 123. Based on both the write address and the write data, the ECC checkbit generation logic 113 generates checkbits according to a conventional ECC checkbit generation technique, (¶ [0027]); and 
a memory suitable for storing the data and the error detection code during the write operation (is provided to the memory address where the write data is to be written implies the claimed “storing the data and the error detection code”. Also, in ¶ [0013] Moyer teaches “Based on both the data and the address, the data source generates a set of ECC checkbits, and provides both the data and the ECC checkbits to a memory device for storage at the memory address”.). (Also see Fig. 6 and discussion therein).


Claim 11:
Moyer teaches the data and the error detection code are read from the memory during a read operation, and the error detection circuit detects errors of the data read from the memory and an address used for ordering the read operation, using the error detection code read from the memory, during the read operation (For a read access, the processor unit 102 provides, via bus 122 the address of the location of the data to be transferred (the read data, R_DATA). In response, the processor unit 102 receives, via bus 120, the read data and receives, via bus 121, the set of ECC checkbits (R_CHK) associated with the read data and the address. The processor unit 102 can perform error correction and detection on the read data and address using the received ECC checkbits, ¶ [0020]. Fig. 6, Blocks 607 and 608). 
Claim 12:
Moyer teaches the error detection code comprises information for detecting errors of the data and the address and correcting the detected errors (For a read access, the processor unit 102 provides, via bus 122 the address of the location of the data to be transferred (the read data, R_DATA). In response, the processor unit 102 receives, via bus 120, the read data and receives, via bus 121, the set of ECC checkbits (R_CHK) associated with the read data and the address. The processor unit 102 can perform error correction and detection on the read data and address using the received ECC checkbits, ¶ [0020]. Fig. 6, Blocks 607 and 608). 

 
Claim 13:
Moyer teaches when an error is detected during the read operation, the error detection circuit corrects the detected error (At block 608, the ECC correction logic 111 performs error detection and error correction based on the ECC checkbits, the read data, and the read address, Fig. 6, ¶ [0042]). 
Claim 14:
This claim recites similar limitations as claim 10 and is rejected as such.
Claim 15:
This claim recites similar limitations as claim 11 and is rejected as such.
Claim 16:
This claim recites similar limitations as claim 13 and is rejected as such.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moyer et al. (US-20120246542) teaches in Fig. 3, [a]t block 302, the processor unit 102 generates a memory access request such as a write operation or a read operation. The memory access request includes a memory address and data. In response to receiving the memory access request, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        05/08/2021